[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             October 18, 2005
                               No. 05-12189
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 96-00247-CR-H-NE

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ROBIN MCSWAIN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                              (October 18, 2005)

Before BIRCH, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     Donald L. Colee, Jr., counsel for Robin McSwain in this direct criminal
appeal, has moved to withdraw from further representation of appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of McSwain’s supervised

release and the resulting sentence are AFFIRMED.




                                          2